DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 4are objected to because of the following informalities:  
Regarding claims 1 and 4, the element numbers should be deleted. 
Regarding claim 1, “-” should be deleted.
           Regarding claim 4, “characterized in that” should read --wherein--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over CEA (FR 3007523 A1, hereinafter referred to as “CEA”) in view of Escola et al.  (“Characterization of Sintered Mixed Oxides by Photothermal Microscopy”, International Journal of thermophysics, hereinafter referred to as “Escola”).
Regarding claim 1, CEA teaches a non-destructive method for characterising and monitoring the homogeneity of a metal part (2) including several distinct zones, wherein, upon manufacturing said part, characterised by the following steps (page 2, lines 27-29: expressing the phase shift as a function of the distance to the heating center is quite difficult because it requires to aim with the radionuclear measurement system successively several points at various distances from the center of the beam with a high spatial resolution): 5a laser radiation is successively applied on each zone and an analysis of each sintered zone is simultaneously made in real time by synchronous detection active laser radiometry (page 2, lines 18-20: the phase shift between the laser and the thermal response as well as the temperature of the surface are measured in stationary regime as a function of the distance to the heating point corresponding to the center of the circle formed by the laser on the surface of the material; page 2, lines 27-29: expressing the phase shift as a function of the distance to the heating center is quite difficult because it requires to aim with the radionuclear measurement system successively several points at various distances from the center of the beam with a high spatial resolution), a frequency modulated heating generating at each frequency a single thermal wave is applied on each zone, and for each frequency, the phase shift 10between the luminous signal of the laser applied to the part and the thermal signal emitted by the part is measured in real time (page 2, lines 27-29; age 2, lines 52-53: this method relies on remote, non-contact and non-destructive measurements and on the phase shift between the laser and the heat flux, which does not depend on the laser power or on the optical properties of the material surface), and, the thickness L (pm) and thermal diffusivity D (m2/s) of each zone are determined by the following formulae:
                                                                         
                            L
                            =
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    
                                        
                                            Ϛ
                                        
                                        
                                            φ
                                        
                                    
                                
                            
                            l
                            n
                            
                                
                                    90
                                
                                
                                    
                                        
                                            
                                                
                                                    φ
                                                
                                                
                                                    m
                                                    i
                                                    n
                                                
                                            
                                        
                                    
                                
                            
                        
                            (1)
                                                                         
                            D
                            =
                            
                                
                                    1
                                
                                
                                    
                                        
                                            Ϛ
                                        
                                        
                                            f
                                        
                                    
                                     
                                
                            
                            
                                
                                    f
                                
                                
                                    m
                                    i
                                    n
                                
                            
                            L
                            
                                
                                    r
                                
                                
                                    0
                                
                            
                        
                            (2)
where r0 is the laser beam radius at 1/e intensity;φmin and fmin represent the minimum phase shift and laser beam rate respectively;ζφ and ζf represent known coefficients which depend on the minimum phase shift φmin and ratio r0/L respectively (page 2, line 53-54: the material is in the form of a plate of thickness L, and the laser emits a beam of radius r0 to the plate, the thickness L being smaller than the radius r0. Preferably, the thermal diffusivity D is determined from the minimum phase shift frequency; page, 3 lines 5-9: the ratio ro / L may be greater than or equal to 2 and less than or equal to 100.11 is also a question here of a system for determining the thermal diffusivity of a material comprising: a power-modulated laser; a laser beam sensor; a heat flow sensor; a computer configured to calculate a phase difference between the laser and the heat flux from a material heated by the modulated laser, the determination of the frequency fmin for which the phase shift is minimal, said minimum phase shift frequency and the determination of the thermal diffusivity D from the minimum phase shift frequency). 
CEA does not teaches monitoring the homogeneity of a metal part manufactured by sintering.
However, Escola teaches monitoring the homogeneity of a metal part manufactured by sintering (abstract; page 20, lines 20-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the metal part manufactured by sintering such as is described in Escola into the method for characterising and monitoring the homogeneity of a metal part of CEA, in order to provide a quantitative determination of the homogeneity and spatial distribution in concentration units (Escola, abstract).
Regarding claim 2, CEA in view of Escola teaches all the limitation of claim 1, in addition, CEA teaches that the laser radiation is successively applied on sub-zones of each zone so as to use a low power laser radiation (page 2, lines 27-29; page 2, lines 17-20: this method consists in heating a material with a laser adjusted so that its radius at the surface of the material is very small (of a few tens of micrometers). The phase shift between the laser and the thermal response as well as the temperature of the surface are measured in stationary regime as a function of the distance to the heating point corresponding to the center of the circle formed by the laser on the surface of the material).  
page 2, lines 17-20: see claim 2 above).  
Regarding claim 4, CEA in view of Escola teaches all the limitation of claim 1, in addition, CEA teaches a device for characterising and monitoring the homogeneity of a metal part (2) including several distinct zones, characterised in that it includes a laser source (4) adapted to successively apply on each zone a laser radiation upon manufacturing said part (2) (page 2, lines 27-29: see claim 1 above) and to apply on each zone a frequency modulated heating generating at each frequency a single thermal 10wave (page 2, lines 27-29: see claim 1 above), an infrared radiation detector (10) adapted to sense and measure in real time the thermal radiation emitted by each zone (page 4, lines 24-26: a phase shift Acp between the phase of the laser beam and that of the heat flux is stable. The acquisition E3 of the heat flow is performed using a heat flux sensor 12, advantageously infrared, which is set to collect preferably the heat flux from a zone corresponding to the center of the heating beam, the area having a weak radius with respect to r0), a synchronous detector (16) for detecting phase shift between the luminous signal of the laser radiation and the thermal signal of the infrared radiation emitted by each zone (page 4, lines 24-26), and means to determine the thickness L (pm) and thermal diffusivity D (m2/s) of each zone by 15the following formulae: 
                                                                         
                            L
                            =
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    
                                        
                                            Ϛ
                                        
                                        
                                            φ
                                        
                                    
                                
                            
                            l
                            n
                            
                                
                                    90
                                
                                
                                    
                                        
                                            
                                                
                                                    φ
                                                
                                                
                                                    m
                                                    i
                                                    n
                                                
                                            
                                        
                                    
                                
                            
                        
                            (1)
                                                                         
                            D
                            =
                            
                                
                                    1
                                
                                
                                    
                                        
                                            Ϛ
                                        
                                        
                                            f
                                        
                                    
                                     
                                
                            
                            
                                
                                    f
                                
                                
                                    m
                                    i
                                    n
                                
                            
                            L
                            
                                
                                    r
                                
                                
                                    0
                                
                            
                        
                            (2)
0 is the laser beam radius at 1/e intensity; φmin and fmin represent the minimum phase shift and the laser beam rate respectively; ζφ and ζf represent known coefficients which depend on the minimum phase shift φmin and the ratio r0/L respectively (page 2, line 56-page 3, line 3; page, 3 lines 5-9).
CEA does not teaches monitoring the homogeneity of a metal part manufactured by sintering.
However, Escola teaches monitoring the homogeneity of a metal part manufactured by sintering (abstract; page 20, lines 20-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the metal part manufactured by sintering such as is described in Escola into the method for characterising and monitoring the homogeneity of a metal part of CEA, in order to provide a quantitative determination of the homogeneity and spatial distribution in concentration units (Escola, abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drevillon et al. (US Patent No. 6,657,708 B1) teaches an apparatus for optically characterising a thin-layer material by backscattering Raman spectrometry. 
Mandelis et al. (US Patent Application Publication 2002/0011852 A1) teaches a metrologic methodology, useful for in-situ, non-destructive monitoring, comprising a combination of novel signal generation and analysis techniques.
 method and a device used to analyze and measure by means of radiometry physical parameters of a layered material.
Feichtinger et al. (US Patent No. 7,995,195 B2) teaches a method for optically monitoring the progression of a physical and/or chemical process taking place on a surface of a body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                            
/Patrick Assouad/           Supervisory Patent Examiner, Art Unit 2858